DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/15/2020 has been entered.  Claims 15-17 remain pending in the application.  Applicant’s amendment and corresponding arguments, see Pages 08-10 and 20-22, with respect to claims 1 and 18 have been fully considered and are persuasive.  The rejection of claims 1 and 18 are withdrawn.  Applicant’s amendment to the Drawings have overcome each and every objection set forth in the non-Final Office Action previous mailed on 9/15/2020.

Response to Arguments
Applicant's arguments filed 12/15/2020, with respect to claim 15, have been fully considered but they are not persuasive.
Regarding Ostergren, Applicant argues the reference fails to disclose each and every limitation of claim 15; specifically: “a continuous extrusion”.  However, as noted in the prior office action, the limitations “extruded integrated fastener”, “continuous extrusion” and “cut into the continuous strip” are product-by-process limitations and are not further limiting so far as the structure of the product is concerned.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed notches fabricated or formed by a continuous extrusion, produced a material different product from that as disclosed by Ostergren.  Ostergren teaches an integrated fastener assembly (30 in Figure 3), comprising notches (11, 12) to grange a plurality of fasteners (clips 1) together, including an upper portion (2a) and a plurality of fasteners (31, 32, 33).  While Ostergren does not teach the process of fabricating said fasteners by a continuous extrusion, Ostergren teaches all the structural limitations of the claim 15, albeit formed by a different method.  Hence, Applicant’s arguments with regards to claim 15 are not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostergren (US 2010/0326855 A1).
Regarding claim 15, Ostergren teaches an extruded integrated fastener assembly (30 in Figure 3), comprising: a continuous extrusion including fabricated notches (first and second attachment means 11, 12) to gang a plurality of fasteners (clips 1) together (as shown in Figure 3, Paragraph 0028), said continuous extrusion including an upper portion (2a) and a plurality of fasteners (31, 32, 33) each operable for coupling to a respective aperture formed in a component (Paragraph 0028 discloses the fasteners are inserted into a hole of a panel).
It is noted the limitations “extruded integrated fastener”, “continuous extrusion” and “cut into the continuous strip” are product-by-process limitation and are not further limiting in so far as the structure of the product is concerned.  “[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” [emphasis added] In re Thorpe, 1 11 F.2d 695, 698, 227 US FQ 964, 966 (Fed, Cir. 1985). See MPEP § 21.13.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 29 2 (Fed. Cir. 1983).  In the current case, Ostergren teaches all the structural limitations of claim 15.

Similar to above, it is noted the “operable fabrication tooling cuts away” and “continuous extrusion” are product-by-process limitation and are not further limiting in so far as the structure of the product is concerned.  In the current case, Ostergren teaches all the structural limitations of claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ostergren.
Regarding claim 17, Ostergren teaches all the elements of claim 16 as discussed above but does not teach the plurality of push pins are universal.  Absent a showing of unexpected results, it is submitted, one of ordinary skill in the art would have found it obvious and within one’s capability to provide the push pins as universal for the benefits as disclosed by Ostergren (Paragraph 0003).  Furthermore, Ostergren discloses said fasteners are used in the automotive industry (Paragraph 0002) wherein it is conventional to use universal push pins.
.

Allowable Subject Matter
Claims 1-2, 4-14 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…a continuous strip of extruded material incorporating a plurality of fasteners of predetermined length cut into the continuous strip in the same orientation relative to a longitudinal axis of the continuous strip, said plurality of fasteners having a generally rectangular cross section; 
a plurality of retention members located on both sides of each of the plurality of fasteners extending the width of both sides to retain each fastener with respect to an aperture of a component; and 
an upper portion of the continuous strip linking adjacent fasteners.”
Meaning multiple fastener elements are provided both sides of each retention member.
The closest prior art of record, Colombo (US 2014/0298638 A1), discloses an extruded integrated fastener assembly (Figure 1), comprising: a continuous strip of extruded material (12 in Figures 1-2) incorporating a plurality of fasteners (deformable clips 20) of predetermined length (length F in Paragraph 0023) cut into the continuous strip; and an upper portion of the continuous strip linking adjacent fasteners (as shown in Figure 1-2, clips are connected by 
Another prior art, Shereyk (US 2007/0134073 A1), is referenced for disclosing a various fasteners (Figures 1-5) comprising a neck portion and a head portion, the neck portion further comprising a plurality of retention members (fins 44) on both sides of the fasteners.  However Shereyk neither teaches nor suggests the fasteners are provided or arranged as a plurality of fasteners on a strip of material.  In fact, Shereyk the fasteners are provides as individual components.  Furthermore, the plurality of retention members serve to increase the removal force of the fastener while providing a low insertion force (paragraph 0006).  While it would be conceivable to provide the fasteners of Colombo with a plurality of retentions members, as disclosed by Shereyk, the broadest reasonable interpretation does not necessarily mean the broadest possible interpretation.  As discussed above, the retention members of Colombo serve merely to abut a first and second component together; one or ordinary skill in the art would neither be motivated nor inclined to multiple the number or retentions members on the fastener as Colombo does not necessitate increasing the pull out force of the two components.
Claims 2 and 4-14 are allowable at least for depending on claim 1.
Claim 18 is allowable for requiring in the method:
“…extruding at least one material of predetermined durometer forming a continuous strip of predetermined profile; 
cutting away predetermined areas of the continuous strip with the fabrication tool to form a plurality of fasteners of predetermined length; 
wherein the plurality of fasteners are connected together by an expanse of material that is not cut away by the fabrication tool”
The closest prior art of record, Schwarzwalder (US 2003/0165660 A1), discloses a method of making an extruded integrated fastener assembly (Figures 7-8), comprising: providing an extruder (extruder 100 in Figure 8); providing a fabrication tool (shaping unit 200); extruding at least one material (primary extrusion 10) of predetermined durometer (Paragraph 0055) forming a continuous strip (as shown in Figure 2) of predetermined profile (step 810 in Figure 7, Paragraph ); and forming a plurality of fasteners of predetermined length with the fabrication tool (Figures 3-4, Paragraph 0042; shaping unit forms fasteners by a molding die); wherein the plurality of fasteners are connected together by an expanse of material that is not cut away by the fabrication tool (as shown in Figure 6, Paragraph 0050; the cutting unit cuts the primary extrusion to any desired length or shape; Figure 15A, Paragraph 0057).  However, Schwarzwalder neither teaches nor suggests cutting away areas of the continuous strip with a fabrication tool to form a plurality of fasteners.  While Schwarzwalder does disclose the shaping unit forms the fasteners by the use of a molding die (Paragraph 0041, Figures 2-3) by exerting a downward force into the die causing removal material (35), the molding die principally removes material by compressive force and not by cutting away material to form the shape of the fasteners.  As disclosed in the current application, cutting away predetermined areas of the 
Claims 19-20 are allowable at least for depending on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        2/28/2021